J-A26023-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    DARLENE LUTZ AND PAUL LUTZ                 :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    DANIEL HECKMAN, M.D., ST. LUKE’S           :
    ORTHOPEDIC SPECIALISTS AND ST.             :
    LUKE’S HOSPITAL - ALLENTOWN                :   No. 826 EDA 2020
    CAMPUS                                     :
                                               :
                                               :
    APPEAL OF: DARLENE LUTZ                    :

                Appeal from the Order Entered January 30, 2020
     In the Court of Common Pleas of Lehigh County Civil Division at No(s):
                               No. 2018-C-0201


BEFORE:      BENDER, P.J.E., LAZARUS, J., and STEVENS, P.J.E.*

MEMORANDUM BY LAZARUS, J.:                            FILED JANUARY 06, 2021

        Darlene Lutz (Lutz) and Paul Lutz (h/w) appeal from the order, entered

in the Court of Common Pleas of Lehigh County, granting summary judgment

in favor of Defendants-Appellees, Daniel Heckman, M.D., St. Luke’s

Orthopedic Specialists, and St. Luke’s Hospital – Allentown Campus.     After a

thorough review of the record on appeal, we are constrained to affirm.

        In September 2015, Lutz, a registered emergency room nurse,

sustained a work-related injury while trying to move a patient. As a result of

the injury, Dr. Heckman, a board-certified orthopedic surgeon, diagnosed Lutz

with a labral tear of her left rotator cuff and suggested surgery to repair the

tear.     On February 1, 2016, Dr. Heckman performed a left shoulder
____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-A26023-20



arthroscopy with subscapularis repair on Lutz at St. Luke’s Hospital –

Allentown Campus. Prior to the surgery, Lutz signed a “Consent to Procedure

or Surgery” form that specifically listed neurovascular injury and persisting

pain/stiffness/instability as possible risks or complications from the procedure.

       Following surgery, Lutz suffered from pain, dysfunction, and other

discomfort.1     Lutz “sought care with Defendant [Heckman] as well as

additional care from other care providers after the surgery.”2            Doctor

Heckman’s post-surgical plan of care for Lutz consisted of prescription pain

relief medication and a course of physical therapy.         Plaintiffs’ Amended

Complaint, 6/21/18, at ¶ 12. In August 2016, Lutz was involved in a motor

vehicle accident. As a result of the accident and “increasing and worsening

shoulder pain,” Deposition of Daniel Scott Heckman, M.D., 10/23/19, at 65,

Dr. Heckman ordered a magnetic resonance imaging (MRI) of her left

shoulder; the results of the MRI did not show any tears or structural problems.

Doctor Heckman told Lutz that he believed her “ongoing pain” was related to

subacromial bursitis and offered Lutz an injection due to inflammation in her

bursa, but she declined. Id. at 70-71. See also Progress Notes of Daniel

Scott Heckman, M.D., 9/1/16, at 1.


____________________________________________


1 In her amended complaint, Lutz alleges she suffered from “pain, coldness,
numbness and tingling in her left upper extremity” as a result of the surgery.
Plaintiff’s Amended Complaint, 6/21/18, at ¶ 19(f).

2Lutz last treated with Dr. Heckman at a follow-up appointment in September
2016.

                                           -2-
J-A26023-20



       In September 2016, Lutz sought a second opinion from Orthopedic

Associates of Allentown, where she saw Gregor Hawk, M.D.         Doctor Hawk

conducted a physical examination of Lutz and ordered an electromyogram

(EMG)/nerve conduction study be performed on her shoulder. Two EMGs were

performed on Lutz, on September 22, 2016 and December 13, 2016. The

December 13, 2016 EMG revealed that Lutz had significant left axillary nerve3

partial axonopathy compromise. In June 2017, Lutz was examined by Adam

B. Strohl, M.D., of Philadelphia Hand to Shoulder Center, who noted that Lutz

had atrophy of the left shoulder, and believed “that she had an injury to her

axillary nerve . . . [that] may be from a stretch retraction, suture placement,

and/or thermal coagulation or thermal injury.”     Report of Adam B. Strohl,

M.D., of Philadelphia Hand to Shoulder Center, 6/16/17, at 2. Second opinions

from various doctors confirmed that the delay in diagnosing Lutz’s nerve injury

led to “the permanency of her medical condition.”         Plaintiffs’ Amended




____________________________________________


3  The axillary nerve is a major peripheral nerve of the upper limb. See
https://teachmeanatomy.info/upper-limb/nerves/axillary-nerve (last visited
on 12/16/20). The nerve arises from the brachial plexus at the level of the
axilla at spinal roots C5 and C6. See https://www.howtorelief.com/axillary-
nerve-course-motor-sensory-common-injuries (last visited on 12/16/20).
Common symptoms of axillary nerve dysfunction include: numbness or
tingling in the shoulder region; weakness in the shoulders, difficulty lifting
arms     above     the  head;   and   difficulty lifting objects.         See
https://www.healthline.com/health/axillary-nerve-dysfunction#symptoms
(last visited on 12/16/20).


                                           -3-
J-A26023-20



Complaint, 6/21/18, at ¶ 14. Lutz continues to suffer from chronic pain and

discomfort in her left, upper extremity. Id. at ¶ 15.4

       On January 23, 2018, the Lutzes filed a medical malpractice complaint

against Defendants alleging negligence and loss of consortium.5 On June 21,

2018, Lutz filed an amended complaint adding a fifth count, lack of informed

consent6 (battery).7 See Plaintiffs’ Amended Complaint, 6/21/18, at ¶ 35. In
____________________________________________


4 Lutz had three subsequent surgeries in July 2017 (open axillary nerve
dissection), November 2017 (open revision biceps tenodesis) and February
2018 (biceps revision).

5Lutz alleged that her husband, Paul Lutz, suffered from loss of consortium
due to Defendants’ negligence.

6 To the extent that Lutz alleges battery (lack of informed consent) against
Defendants St. Luke’s Orthopedic Specialists and St. Luke’s Hospital –
Allentown Campus, we recognize that our Court has held that a medical facility
cannot be held vicariously liable for the failure of its physicians to obtain a
patient’s informed consent. Valles v. Albert Einstein Med. Ctr., 805 A.2d
1232 (Pa. 2002) (battery that results from lack of informed consent is not
type of action that occurs within scope of employment for purposes of
vicarious liability).

7 See 40 P.S. § 1303.504 (informed consent statute outlining physician’s
duties in obtaining informed consent of patient, description of procedure and
expert testimony required to prove claim). Moreover, in order to show that a
patient validly consented to a medical procedure, it must be shown that:

       the physician disclosed all those facts, risks and alternatives that
       a reasonable [person] in the situation which the physician knew
       or should have known to be the plaintiff’s, would deem significant
       in making a decision to undergo the recommended treatment. . .
       . The physician is bound to disclose only those risks which a
       reasonable [person] would consider material to [the] decision [of]
       whether or not to undergo treatment.

Jozsa v. Hottenstein, 528 A.2d 606, 607 (Pa. Super. 1987) (citation
omitted).


                                           -4-
J-A26023-20



the amended complaint, Lutz specifically claimed that Dr. Heckman

negligently performed her shoulder surgery, negligently failed to timely

diagnose and treat her post-surgical concerns, failed to secure her informed

consent, and did not indicate that the outcome of the surgery was a natural

risk of the procedure. Id. at ¶ 19. Lutz filed suit against Defendants, St.

Luke’s Orthopedic Specialists and St. Luke’s Hospital – Allentown Campus,

under the legal theory of vicarious liability. Id. at ¶¶ 23, 26. Lutz sought

“judgment against Defendants[,] jointly and severally[,] in excess of

$50,000.00.” Id. at 5-7.

       On May 7, 2018, Lutz filed a single Pa.R.C.P. 1042.3 certificate of merit8

with regard to all Defendants.9 On June 5, 2018, Defendants filed a motion


____________________________________________


8 Rule 1042.3 provides that a certificate of merit must be filed in any action
“based upon an allegation that a licensed professional deviated from an
acceptable professional standard.” Pa.R.C.P. 1042.3(a). In such case, the
plaintiff’s attorney shall file a signed certificate of merit within sixty days after
the filing of the complaint. Id. In the certificate, the plaintiff’s attorney shall
acknowledge that either: “(1) an appropriate licensed professional has
supplied a written statement that there is a reasonable probability that the
care, skill or knowledge exercised or exhibited in the treatment, practice or
work that is the subject of the complaint, fell outside acceptable professional
standards and that such conduct was a cause in bringing about the harm, [or]
(2) the claim that the defendant deviated from an acceptable professional
standard is based solely on allegations that other licensed professionals for
whom this defendant is responsible deviated from an acceptable professional
standard, [or] (3) expert testimony of an appropriate licensed professional is
unnecessary for the prosecution of the claim.” Pa.R.C.P. 1042.3(a)(1-3).

9 On April 12, 2018, the court granted Lutz’s March 22, 2018 unopposed
motion for extension of time within which to file the required certificates of
merit. The order required Lutz to file her certificates of merit by May 21,
2018, or risk Defendants filing a praecipe for entry of judgment of non pros.

                                           -5-
J-A26023-20



to strike Lutz’s certificate of merit and enter a judgment of non pros claiming

that the certificate was inadequate to satisfy the requirements of Rule 1042.3.

Specifically, Defendants contended that the physician’s written statement

supplementing Lutz’s certificate was insufficient where George L. Rodriguez,

M.D., a board-certified physician in physical medicine and rehabilitation, was

not qualified to offer an opinion on Dr. Heckman, an orthopedic surgeon.

Moreover, Defendants alleged that the same physician neither offered an

opinion regarding the alleged corporate negligence of Defendants St. Luke’s

Orthopedic Specialists and St. Luke’s Hospital, nor was he qualified to do so.

Finally, Defendants contended that Lutz’s certificate violated Rule 1042.3(b)

“by addressing all three [D]efendants in a single certificate.” Memorandum

Supporting the Motion of Defendants to Strike Plaintiff’s Certificate of Merit,

6/5/18, at 4. On July 2, 2018, Lutz filed a separate certificate of merit for

each of the Defendants. In support of the certificates, Lutz provided the same

letter from Dr. Rodriguez, dated March 21, 2018, which she had used to

supplement her May 7, 2018 certificate of merit.10
____________________________________________


10 In his statement, Dr. Rodriguez opined that “there is a basis to conclude
that the care, skill[,] or knowledge exercised by Daniel Heckman, M.D.[,] in
the treatment, practice[,] or work that is the subject of the complaint, fell
outside acceptable professional standards and that such conduct was a cause
in aggravating Darlene Lutz’s current medical condition.” Written Statement
by George L. Rodriguez, M.D., 3/21/18, at 1. He also opined “within a
reasonable degree of medical certainty, that as a direct and causal relation to
the treatment provided by Dr. Heckman[,] her injuries are now severe and
permanent with significant pain and suffering[,] and [] her function is
extremely limited as well. It is expected that the conditions resulting from
the treatment provided by Dr. Heckman will be permanent.” Id.


                                           -6-
J-A26023-20



       On August 27, 2018, the court heard argument on Defendants’ motion

to strike/enter judgment of non pros. On September 6, 2018, the court denied

Defendants’ motion “to the extent that [Lutz] shall be permitted to file, within

thirty (30) days of the date of this [o]rder, additional [c]ertificates of [m]erit

from an alternate ‘appropriate licensed professional’ with documentation to

support [the] person’s qualifications as they relate to orthopedic surgery.”

Order, 9/6/18.11

       On October 5, 2018, Lutz filed separate certificates of merit for each

Defendant. Attached to those certificates were statements from Norman B.

Stempler, D.O, an orthopedic specialist, indicating that after reviewing Lutz’s

medical records and examining her personally, he believes that “[t]here is a

basis to conclude that the skill, care[,] or knowledge exercised or exhibited by

[each] Defendant in the treatment, practice[,] or work that is the subject of

the complaint, fell outside acceptable professional standards and th[at] such

conduct was cause in bringing about the harm.” Norman B. Stempler, M.D.,

Certificate of Qualified Expert, 10/5/18.        On June 19, 2019, the trial court
____________________________________________



11 The court specifically found that Dr. Rodriguez did not possess the
knowledge and experience to render an opinion regarding the negligent
performance of Dr. Heckman’s surgery sufficient to waive the “same
subspecialty” or “board certification” requirements under 40 P.S. §§
1303.512(c) or (d) of the Medical Care Availability and Reduction of Error
(MCARE) Act. Trial Court Opinion, 9/6/18, at 8. While the court noted that
Dr. Rodriguez may be qualified to render an opinion regarding allegedly
negligent after-care and pain management following Lutz’s surgery, id., Lutz
never supplemented Dr. Rodriguez’s report with one opining that Dr.
Heckman’s post-surgical care deviated from acceptable medical standards. At
most, his March 2018 report opines on the issue of causation, not breach of
duty as a result of deviating from medical standards.
                                           -7-
J-A26023-20



entered a case management order requiring Lutz to “identify and submit to all

other parties . . . [the] expert reports of all expert witnesses intended to

testify no later than November 1, 2019.” Order, 6/19/19, at ¶ 2.

       On November 27, 2019, Defendants filed a motion for summary

judgment claiming that Lutz had yet failed to “produce any [expert] report

that sets for[th] the standard of care, an alleged deviation, or causation of

any damages, as it relates to the care rendered by Dr. Heckman.” Defendants’

Memorandum of Law in Support of Motion for Summary Judgment, 11/27/19,

at 3. Lutz filed a response to the motion on December 23, 2019, attaching

two expert reports—one from G. Russell Huffman, M.D., and one from Dr.

Stempler—and office notes from Lutz’s treating physician, Adam B. Strohl,

M.D.12 On January 29, 2020, the trial court held argument on the motion. On

January 30, 2020, the court entered an order granting summary judgment in

favor of Defendants and against Lutz.

       Lutz filed a motion for reconsideration on February 12, 2020, and an

amended motion13 the following day, attaching supplemental reports from




____________________________________________


12In July 2017, Dr. Strohl performed a follow-up surgical procedure on Lutz,
a neurolysis of the axillary nerve, to relieve her left shoulder pain and
dysfunction.

13The court notes the only discernable difference between Lutz’s motion for
reconsideration and her amended motion for reconsideration are four
additional exhibits.



                                           -8-
J-A26023-20



Drs. Stempler14 and Rodriguez, and new reports from Drs. Kenneth Kearns

and Dennis McHugh. On February 26, 2020, the court dismissed Lutz’s motion

as moot and denied her amended motion. Lutz filed a timely notice of appeal

and court-ordered Pa.R.A.P. 1925(b) concise statement of errors complained

of on appeal.

       Lutz presents the following issues for our consideration:

       (1)    Whether the [t]rial [c]ourt erred in entering summary
              judgment against [] Lutz.

       (2)    Whether the [t]rial [c]ourt erred [in concluding] that there
              is no material issue of fact as to whether the
              Appellees/Defendants, Daniel Heckman, M.D.[,] St. Luke’s
              Orthopedic Specialists and St. Luke’s Hospital Allentown
              Campus[,] negligently treated [] Lutz’s shoulder injury, by
              failing to exercise reasonable care in the performance of the
              surgery or negligently failed to diagnose and treat an
              axillary nerve injury following the surgery.

       (3)    Whether the trial court erred in finding that [Lutz] failed to
              proffer [an] expert opinion in support of her medical
              malpractice claims.

Appellant’s Brief, at 7.

       The majority of Lutz’s issues boil down to one central question: Whether

the trial court erred in granting summary judgment when it determined that

there were no issues of material fact because Lutz failed to provide expert

opinion to support her medical malpractice claims.

____________________________________________


14In fact, Dr. Stempler’s supplemental report, dated February 4, 2020, states
that, “It is my opinion that the injury [sustained at Lutz’s place of
employment] resulted in the surgery which was necessary and in my opinion
did not fall below the standard of care.” Supplemental Expert Report of
Norman B. Stempler, D.O., 4/4/20, at 1 (emphasis added).

                                           -9-
J-A26023-20



     Initially we note that:

     [S]ummary judgment is appropriate only in those cases where the
     record clearly demonstrates that there is no genuine issue of
     material fact and that the moving party is entitled to judgment as
     a matter of law. When considering a motion for summary
     judgment, the trial court must take all facts of record and
     reasonable inferences therefrom in a light most favorable to the
     non-moving party. In so doing, the trial court must resolve all
     doubts as to the existence of a genuine issue of material fact
     against the moving party, and, thus, may only grant summary
     judgment where the right to such judgment is clear and free from
     all doubt.

     An order granting summary judgment will be reversed if the trial
     court committed an error of law or abused its discretion. The
     decision relating to whether there are no genuine issues as to any
     material fact presents a question of law, and therefore, on that
     question our standard of review is de novo. This means we need
     not defer to the determinations made by the lower tribunals. It is
     settled that, [i]f there is evidence that would allow a fact-finder to
     render a verdict in favor of the non-moving party, then summary
     judgment should be denied.

Malanchuk v. Sivchuk, 148 A.3d 860, 865-66 (Pa. Super. 2016) (en banc)

(internal citations and quotation marks omitted).

     “Because medical malpractice is a form of negligence, to state a prima

facie cause of action, a plaintiff must demonstrate the following elements of

negligence: [(1)] a duty owed by the physician to the patient[; (2)] a breach

of that duty by the physician[; (3)] that the breach was the proximate cause

of the harm suffered[;] and [(4) that] the damages suffered were a direct

result of [the] harm.” Fessenden v. Robert Packer Hosp., 97 A.3d 1225,

1229 (Pa. Super. 2014) (internal citations omitted). “With all but the most

self-evident medical malpractice actions there is also the added requirement

that the plaintiff must provide a medical expert who will testify as to the

                                    - 10 -
J-A26023-20



elements of duty, breach, and causation.”        Id.   Expert testimony is also

required where allegations of corporate liability are involved, unless the

hospital’s negligence is obvious. Grossman v. Barke, 866 A.2d 561, 567

(Pa. Super. 2005).

       “[T]he need for expert testimony in a medical malpractice claim will

rest upon the facts and averments of the individual case.”              Ditch v.

Waynesboro Hosp., 917 A.2d 317, 323 (Pa. Super. 2007), aff'd, 17 A.3d

310 (Pa. 2011).      “[I]f, at the conclusion of discovery, the plaintiff fails to

produce expert medical opinion addressing the elements of his cause of action

within a reasonable degree of medical certainty, he has failed to establish a

prima facie case and may not proceed to trial.”        Miller v. Sacred Heart

Hosp., 753 A.2d 829, 833 (Pa. Super. 2000); see Pa.R.C.P. 1035.2(2).

Rauch v. Mike-Mayer, 783 A.2d 815, 823-24 (Pa. Super. 2001) (court may

properly grant summary judgment where evidentiary record contains

insufficient evidence of facts to make out prima facie cause of action or

defense). As is the situation in the present case, under Rule 1035.2(2), “if a

defendant is a moving party, he may make the showing necessary to support

the [entry] of summary judgment by pointing to materials which indicate that

the plaintiff is unable to satisfy an element of his cause of action.” Id. at 824.

      At argument on the summary judgment motion, Lutz’s attorney stated

that causation had, in fact, been addressed in both Dr. Stempler’s and Dr.

Huffman’s expert reports.      Specifically, Lutz’s counsel claimed that in Dr.

Stempler’s June 15th report, he opined that “[Dr. Heckman] perforated [Lutz’s]


                                      - 11 -
J-A26023-20



capsule and damaged the axillary nerve twisting it and resulting in severe,

disabling pain.” N.T. Summary Judgment Hearing, 1/29/20, at 2. Moreover,

counsel noted, “When you look at that statement by Dr. Stempler[,] as well

as the [c]ertificate of [m]erit where he indicates that Dr. Heckman’s treatment

and surgery of [Lutz] fell below the accepted professional standard of care,

that is sufficient to establish causation as to the surgery portion of this,

Your Honor.”    Id. (emphasis added).    Lutz’s attorney also stated that Dr.

Huffman’s report indicated that Lutz’s diagnosis of axillary nerve damage from

the surgery was delayed by Dr. Heckman. Id. at 5-6. Finally, counsel stated

that the “causation part of this” does not have to be addressed by expert

opinion where the jury could make the determination that there was causation

based on the nerve study, treating physician’s testimony, and Lutz’s own

testimony that she had complained to Dr. Heckman numerous times about the

post-surgical pain and he did not order any test to reveal her injury. Id. at

6.

      In contrast, defense counsel pointed out that Lutz’s expert reports did

not discuss the lack of informed consent claim she made against Defendants.

Id. at 7. Moreover, Defendants argued that nowhere in their reports did Lutz’s

experts state what the standard of care was in performing her shoulder

procedure.    Id. at 8.   See Expert Report of Norman B. Stempler, D.O.,

6/15/18, at 4 (“In my opinion, . . .      the patient suffered . . . multiple

complications from left shoulder arthroscopic surgery” and as a result

“remains totally and permanently disabled form her pervious employment as


                                    - 12 -
J-A26023-20



an emergency room nurse.”); IME of G. Russel Huffman, M.D., 5/28/19, at 11

(“[Lutz] underwent surgery, which by all records and accounts appeared to be

complicated by an axillary nerve injury. The axillary nerve injury diagnosis

was delayed [and s]he has had multiple surgeries after that to do a neurolysis

of the axillary nerve, revision biceps tendinosis[,] and revision subscapularis

repairs.”); Office Notes of Norman B. Stempler, D.O., 6/15/18, at 2 (“As a

result of the complication of [a surgical arthroscopy of the left shoulder], the

surgeon perforated [Lutz’s] capsule and damaged the axillary nerve twisting

it and resulting ins severe, disabling pain.”); Id. at 4 (“In my opinion, the

patient suffered an internal derangement of the left shoulder and underwent

arthroscopic surgery with multiple complications requiring three, possibly

four, additional surgeries, none of which are going to return her to full

functional activity.”).

      At the conclusion of the summary judgment hearing, the trial judge

stated:

      Admittedly, when I read the [expert] reports, the causation was
      lacking. I mean, it just stuck out. It just read like a different sort
      of expert report. It was more a review of [Lutz’s] records and the
      outcome as opposed to the expert testimony required in a medical
      malpractice that failure to do X results in Z.

N.T. Summary Judgment Hearing, 1/29/20, at 18-19. We agree.

      Both parties cite to Rauch, supra, to support their positions on appeal.

In that case, the patient (decedent) fell, injuring her elbow. Id. at 818. One

of the defendant-doctors scheduled decedent for corrective surgery despite

the known fact that she had an extensive past medical history, including


                                     - 13 -
J-A26023-20



hypertension, diabetes, two myocardial infarctions with quadruple bypass

surgery, and a cerebrovascular accident affecting her left side.     Id.    In

addition, decedent was on several medications, and smoked an average of

one pack of cigarettes per day.     Id. at 818-19.     Pre-operative studies

suggested the possibility that the decedent had ischemic heart disease and

edema (which can be caused by congestive heart failure). Id. at 819. Finally,

prior to surgery, decedent occasionally complained of chest pain.          Id.

Decedent was classified as “a patient with rather severe systemic disturbance

of pathology.” Id.

     After consulting with an anesthesiologist, decedent decided to have

general anesthesia administered to her for her elbow surgery. Within minutes

of completing the surgery, decedent was placed on a 100 percent oxygen non-

breathing mask and her blood pressure registered at 230/120. One-half hour

following surgery, decedent “was giving inappropriate responses” to nurses,

“biting down on the suction device and . . . coughing up thick mucous.” Id.

One hour and ten minutes after surgery, decedent was intubated. Id. Two

hours following surgery, a chest x-ray revealed that decedent had pulmonary

edema and “vascular interstitial alveolar lung water accumulation.”        Id.

Computed tomography (CT) scans later revealed that decedent had suffered

a stroke; decedent died due to complications from that stroke nine days after

surgery. Id.

     Decedent’s representatives filed a medical malpractice complaint

against the decedent’s surgeon, anesthesiologists, anesthesia group, the


                                   - 14 -
J-A26023-20



regional health system, and the regional hospital that was the site of the

surgery.     The complaint alleged negligence, corporate negligence, and

vicarious liability against the hospital. Following the completion of discovery,

including the production of expert reports, the defendants filed motions for

summary judgment alleging that the expert reports provided an insufficient

basis upon which to predicate a prima facie case and that plaintiff’s experts

were not qualified to give such opinions. Id. at 820. The trial court granted

summary judgment and dismissed all claims against defendants. Id.

      On appeal, our Court reversed the trial court’s order granting summary

judgment in favor of defendants, finding that the plaintiff had provided

sufficient expert reports that “stat[ed] the acts of the [defendant] physicians

deviated from good and acceptable medical standards and that the deviation

was the proximate cause of the harm suffered [by the decedent].” Id. at 826.

Factually, the experts opined that the decedent “died of a stroke that was

caused by the [elbow] surgery and [general] anesthesia” administered during

the surgery. Id. Specifically, one expert opined that due to decedent’s severe

pre-existing medical conditions, she was not a candidate for general

anesthesia in an operation that merely pertained to her elbow, and that the

physicians    responsible   for   recommending     general    anesthesia    and

administering it to decedent “acted in reckless disregard of her welfare.” Id.

(emphasis added). Another expert opined that the decedent was high-risk,

that regional anesthesia was another surgical alternative, and that decedent

had the option to forego the surgery. Id. Coupling together expert reports,


                                     - 15 -
J-A26023-20



the Court found that plaintiff had provided “adequate expert opinion to make

out a prima facie case of medical malpractice against all physician

defendants.” Id.

      The content of Lutz’s expert reports are qualitatively different than those

in Rauch.     Critically, the reports in the current case lack the opinions

necessary to establish a prima facie case of medical malpractice against Dr.

Heckman and the remaining defendants. Here, Lutz’s experts opine that: (1)

Dr. Heckman’s shoulder surgery caused Lutz’s axillary nerve damage; (2)

there was a delay in diagnosing Lutz’s post-surgical nerve damage; and (3)

due to the delay in diagnosing the nerve damage, Lutz suffers from

irreversible, permanent nerve damage. Even taking together all of the expert

opinions proffered by Lutz, we have no professional opinion regarding

whether Dr. Heckman’s failure to timely diagnose Lutz’s axillary nerve

damage deviated from acceptable medical standards that proximately

caused her injury.      Cf. Vicario v. Spiegel, 936 A.2d 503, 511-12 (Pa.

Super. 2007) (non-suit in favor of defendants reversed on appeal where

plaintiff’s expert’s testimony showed steadfast opinion, based on facts of

record, including risk factors for metastases, that patient should have

“absolutely” been referred to medical oncologist and that failure to do so

“deprived” her of “significant opportunity for treatment which significantly

increased” risk of harm); Cardoza v. Greenbaum, 866 A.2d 369 (Pa. Super.

2004) (where plaintiff’s experts presented testimony of failure to detect cancer

in timely fashion and such failure increased risk that plaintiff would have


                                     - 16 -
J-A26023-20



either shortened life expectancy or suffered harm, judgment affirmed in favor

of   plaintiff   who   alleged   negligence     with   regard   to   misreading   and

misinterpretation of her mammograms over three-year period; only after

plaintiff has presented such expert testimony is it question for jury to

determine whether, by preponderance of evidence, physician’s acts or

omissions were substantial factor in bringing about harm).

       Lutz’s omission is critical in light of the fact that Dr. Heckman testified

in his deposition that he felt Lutz’s complaints were part of the normal post-

operative healing process and that her pain was improving right before she

suffered a car accident six months following surgery in August 2016. See

Deposition of Daniel Heckman, M.D., 10/23/19, at 41, 54, 63; see also id. at

20 (Doctor Heckman stating 4-5 days post-op, Lutz’s complaint of shoulder

pain was “[n]othing that seemed outside of what you would expect”); id. at

21-22 (Doctor Heckman stating it is normal to have temporary tingling in

fingers following shoulder surgery); id. at 31-32 (Doctor Heckman “didn’t

think [one-month post-surgical complaints of spasms, continued pain and

axillary swelling, were] too far out of expected findings”); id. at 32 (Doctor

Heckman speculated Lutz’s pain may have been attributable to a lymph node

or “just tenderness at the surgical site”); id. at 37-38 (Doctor Heckman stated

that two-month post-operative pain and axillary swelling “seemed to fit within

an expected range for the post-op period”); id. at 39-40 (Doctor Heckman

stated any loss of deltoid function or atrophy for Lutz two months after surgery

was “not . . .     beyond the expected post-op time”); id. at 41-42 (Doctor


                                       - 17 -
J-A26023-20



Heckman stated that at no point during post-op period did he think Lutz’s

recovery process was abnormal or anything “that seemed out of the ordinary”)

(emphasis added); id. at 45 (Doctor Heckman noting that he believed there

had been some progress in Lutz’s range of motion at two-month follow-up

appointment); id. at 48-49 (Doctor Heckman stating that at three-month

follow-up appointment, he “didn’t have a high suspicion for a specific nerve

injury at [that] point” and did not think an EMG was necessary at that time

because Lutz’s numbness and tingling were not focused and because she had

deltoid function); id. at 53-54 (at four-month and five-month follow-up

appointments, Doctor Heckman believed Lutz seemed to be getting slightly

better, “it seemed like her pain was becoming less and her range of motion

was improving” and her axillary swelling had improved); id. (Dr. Heckman

stated, “I don’t believe Lutz’s [axillary swelling] was a main concern” four to

five months following surgery); id. at 62-63 (Doctor Heckman stated that at

four- and five-month follow-up appointments, Lutz’s motion was improving,

pain was decreasing and, although pain “wasn’t resolved,” doctor thought “[it]

seemed to be improving and on the right track.”); id. at 52-53 (doctor stated

that it was possible Lutz’s motor vehicle accident six months after surgery

contributed to or exacerbated Lutz’s injuries); id. at 54, 56 (after car accident,

six months following surgery, Doctor Heckman testified Lutz “had a setback

and had worsening of her symptoms” and “had more pain”); id. at 58 (Doctor

Heckman stated he “never saw any atrophy that was outside of an expected

amount for a post-op period”); and id. at 55-56 (Doctor Heckman stated


                                     - 18 -
J-A26023-20



follow-up MRI six months after surgery showed structure repairs from surgery

were healed).

        Moreover, Dr. Stempler’s blanket statement in his certificate of merit

opining that, “[t]here is a basis to conclude that the care, skill[,] or knowledge

exercised or exhibited by the Defendant in the treatment, practice[,] or work

that is the subject of the complaint, fell outside acceptable professional

standards and the such conduct was a cause in bringing about the harm,”15 is

similarly insufficient “evidence of facts to make out a prima facie cause” of Dr.

Heckman’s negligence in the delay of diagnosing Lutz’s nerve injury. Rauch,

supra. A certificate of merit is merely a filing certifying that an expert report

can be produced in a medical malpractice action; the certificate does not

supplant the ultimate expert report. See Womer v. Hilliker, 908 A.2d 269,

275 (Pa. 2006) (a purpose of certificate of merit is to signal to parties and trial

court that plaintiff “is in a position to support the allegations he has made

in his professional liability action.”) (emphasis added).        Specifically, Dr.

Stempler’s generic statement does not opine, to a reasonable degree of

medical certainty, that the six-month delay in diagnosing the nerve injury, as

a result of Heckman’s post-operative treatment, was either a breach of his

duty or a proximate cause of Lutz’s permanent nerve damage. Id. Succinctly

stated, it leaves unanswered the vital questions as to whether Dr. Heckman’s

post-surgical care increased Lutz’s risk of harm or Lutz’s post-surgical

complaints of pain were part of the normal post-operative healing process.
____________________________________________


15   Norman B. Stempler, M.D., Certificate of Qualified Expert, 10/5/18.
                                          - 19 -
J-A26023-20



      In addition to Dr. Stempler, none of Lutz’s medical experts opined,

within a reasonable degree of medical certainty, with regard to:      (1) the

standard of care for left arthroscopy surgery or how Dr. Heckman breached

the duty he owed to Lutz; (2) the standard of care for diagnosis and treatment

of an axillary nerve injury or how Dr. Heckman violated that standard of care;

(3) the purported lack of informed consent and battery alleged by Lutz; and

(4) what medical testing or treatment should have been provided to Lutz or

when that testing or treatment should have been offered. Trial Court Order,

1/30/20, at 1-3 n.1. See Catlin v. Hamburg, 56 A.3d 914, 920 (Pa. Super.

2012) (when alleging medical malpractice, determining whether there was

breach of duty requires determination of relevant standard of care and

whether defendant’s conduct met that standard). As Defendants point out,

the mere happening of a surgical complication does not automatically equate

to a physician’s negligence in performing the surgery.      See Mitchell v.

Shikora, 209 A.3d 307, 315 (Pa. 2019) (“[T]here is no ‘presumption or

inference of negligence merely because a medical procedure terminated in an

unfortunate result which might have occurred despite the exercise of

reasonable care.’”) (citation omitted).

      Moreover, it is well established that in a medical battery action, the

burden is on the plaintiff to prove that the operation performed was not

authorized by him or her. Moure v. Raeuchle, 604 A.2d 1003, 1008 (Pa.

Super. 1992).    Therefore, Lutz had to prove that Dr. Heckman’s contact




                                    - 20 -
J-A26023-20



exceeded the scope of consent that she gave him.16 Finally, expert testimony

is generally required where the subject matter is beyond the knowledge of the

average layperson—such as in a case where a patient alleges lack of informed

consent for a shoulder arthroscopy. Id. In the present case, Lutz presents

nothing in her expert reports regarding a lack of informed consent or battery,

let alone an opinion stating that a reasonable person would want to know if

an injury consistent with axillary nerve damage may occur before deciding to

have shoulder arthroscopy surgery.             See Nogowski v. Alemo-Hammad,

691 A.2d 950 (Pa. Super. 1997). Thus, Lutz’s expert reports did not meet the

threshold to overcome summary judgment on this claim as well. Festa v.

Greenberg, 511 A.3d 1271, 1277 (Pa. Super. 1986) (in informed consent

case, expert testimony required to establish existence of risks in particular

medical procedure, existence of alternative procedures, and feasibility of these

alternatives in patient’s case).17
____________________________________________


16As previously noted, prior to surgery Lutz signed a “Consent to Procedure
or Surgery” form that specifically listed neurovascular injury and persisting
pain/stiffness/instability as possible risks or complications from the procedure.
See supra, at 2.
17 A review of Dr. Strohl’s office notes indicates they are nothing more than a
summary of his physical examination findings, a discussion of Lutz’s pain and
shoulder dysfunction, and a recommendation regarding her medical options.
The report provides no medical opinion regarding Dr. Heckman’s performance
of the shoulder arthroscopy surgery and whether his actions fell below the
acceptable standard of care. Notably, Dr. Strohl’s notes indicate that it is his
belief that “she had an injury to her axillary nerve[,]” but that this injury could
be a result of “a stretch retraction, suture placement, and/or thermal
coagulation or thermal injury.” Expert Report of Dr. Adam B. Strohl, M.D.,
6/16/17, at 2.


                                          - 21 -
J-A26023-20



       To the extent that Lutz has preserved a claim regarding the trial court’s

refusal to permit her to supplement her expert reports, we find no merit to

the issue.18 At the conclusion of the parties’ summary judgment hearing, Lutz

asked for an extension within which “to allow Dr. Stempler to submit a

supplemental [expert] report” if the court were inclined to grant Defendants’

summary judgment motion. N.T. Summary Judgment Hearing, 1/29/20, at

16. The court denied the motion in its order granting summary judgment,

noting that Lutz had plenty of opportunities to supplement her expert reports,

but chose not to do so.19 See Pa.R.C.P. 1035.3(a), (b) (adverse party must

file response within 30 days after service of motion and any adverse party

may supplement record at that time).

       Here, Defendants filed their summary judgment motion on November

27, 2019, after both the discovery deadline and Lutz’s expert report deadline

had passed.      Moreover, the court did not hold argument on Defendants’

motion until January 29, 2020—more than 60 days after Defendants filed their

motion. Lutz attached Drs. Huffman’s and Stempler’s expert reports and Dr.

Strohl’s office notes, dated May 2019, June 2018, and June 2017, respectively,

____________________________________________



18 Lutz’s issues in her Rule 1925(b) statement and those listed in the
“Questions Presented” section of her appellate brief do not perfectly align with
those argued in the “Argument” section of her brief.

19In addition to being given extra time to supplement her expert reports, the
court granted Lutz’s motion for an extension of time and gave her an extra 30
days to file additional certificates of merit from an appropriate licensed
professional, rather than grant Defendants’ motion to strike her certificate or
enter a judgment of non pros.
                                          - 22 -
J-A26023-20



to her response to Defendants’ summary judgment motion.             She did not

attempt to supplement the record with any new expert reports or supplement

those existing reports in that 60-day window, let alone the 30-day time period

set forth in Rule 1035.32. In fact, it was not until she filed her amended

motion    for   reconsideration,   more   than   two-and-a-half   months     after

Defendants filed their summary judgment motion and two weeks after the

court granted summary judgment, that Lutz filed any new reports. Under

such facts, we find no abuse of discretion in the court’s ruling. See Kelly v.

Siuma, 34 A.3d 86 (Pa. Super. 2011) (finding trial court properly refused to

consider appellant’s three new affidavits presented for first time in motion for

reconsideration); see also Rabatin v. Allied Glove Corp., 24 A.3d 388 (Pa.

Super. 2011) (issues raised for first time in motion for reconsideration after

entry of summary judgment may not be considered by this Court).

      In conclusion, we recognize that while “there is no need for expert

reports to contain a formulaic incantation of identification and fault attribution

so long as the clear import of the reports implicates the named physician

defendants,” Rauch, supra, here, Lutz failed to produce any expert medical

opinion addressing the elements of her cause of action, within a reasonable

degree of medical certainty. Accordingly, “[s]he has failed to establish a prima

facie case and may not proceed to trial.” Miller, supra at 833; see Gartland

v. Rosenthal, 850 A.2d 671, 677 (Pa. Super. 2004) (“An expert’s failure to

express an opinion with the requisite certainty makes summary judgment

proper.   Although the expert need not use special language, with expert


                                     - 23 -
J-A26023-20



medical testimony, the expert must state an opinion within a reasonable

degree of medical certainty.”) (emphasis added).   Thus, the trial court

properly granted summary judgment in Defendants’ favor.   See Pa.R.C.P.

1035.2.

     Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/6/2021




                                - 24 -